Case 2:18-cv-00729-LDW Document 26-1 Filed 10/17/18 Page 1 of 8 PageID: 117




                                                                EXHIBIT A
Oct/ 8/2018      Case 2:18-cv-00729-LDW Document
                                              Katz26-1    Filed
                                                   Melinger PLLC 10/17/18 Page 2 of 8 PageID: 118
                                                 Time Listing
                                                                                                                       Page: 1

                                                                       ALL DATES
Lwyr    Lawyer
Date         Matter            Client
Entry #                        Matter Description                                            Law Type
                       Task    Explanation                                                              Hours   Rate   Total
KYM      Katherine Morales
Nov 30/2017 171108-00001       Salazar, Anthony
59752                          v. Planet Wings                                               Emp
No Hold              BW        draft complaint                                                           1.50   0.00    0.00
KYM      Katherine Morales
Dec 1/2017 171108-00001        Salazar, Anthony
59769                          v. Planet Wings                                               Emp
No Hold              BW        compalint                                                                 0.70   0.00    0.00
KYM      Katherine Morales
Dec 11/2017 171108-00001       Salazar, Anthony
60311                          v. Planet Wings                                               Emp
No Hold              BW        Revise complaint                                                          0.90   0.00    0.00
KYM      Katherine Morales
Dec 12/2017 171108-00001       Salazar, Anthony
61012                          v. Planet Wings                                               Emp
No Hold              BW        telephone conference with client re. complaint; revise                    1.40   0.00    0.00
                               complaint
KYM     Katherine Morales
Jan 8/2018 171108-00001        Salazar, Anthony
61387                          v. Planet Wings                                               Emp
No Hold             BW         Telephone conference with client re. update and other                     0.20   0.00    0.00
                               potential clients
KYM      Katherine Morales
Jan 11/2018 171108-00001       Salazar, Anthony
61533                          v. Planet Wings                                               Emp
No Hold              BW        Telephone conference with client re. FLSA consent form                    0.20   0.00    0.00
KYM      Katherine Morales
Jan 11/2018 171108-00001       Salazar, Anthony
61536                          v. Planet Wings                                               Emp
No Hold              BW        prepare civil cover sheet and summons                                     0.30   0.00    0.00
AJS      Adam Sackowitz
Jan 11/2018 171108-00001       Salazar, Anthony
61627                          v. Planet Wings                                               Emp
No Hold              BW        Revise complaint; Correspond with RL, KM re: complaint                    0.70   0.00    0.00
AJS      Adam Sackowitz
Jan 13/2018 171108-00001       Salazar, Anthony
61654                          v. Planet Wings                                               Emp
No Hold              BW        Revise complaint; Correspond with NG                                      0.40   0.00    0.00
AJS      Adam Sackowitz
Jan 17/2018 171108-00001       Salazar, Anthony
61791                          v. Planet Wings                                               Emp
No Hold              BW        Confer with RL                                                            0.20   0.00    0.00
AJS      Adam Sackowitz
Jan 18/2018 171108-00001       Salazar, Anthony
61812                          v. Planet Wings                                               Emp
No Hold              BW        Correspond with IA re: service of process                                 0.10   0.00    0.00
KYM      Katherine Morales
Jan 12/2018 171108-00001       Salazar, Anthony
61883                          v. Planet Wings                                               Emp
No Hold              BW        revise complaint                                                          0.50   0.00    0.00
RLM      Rita Lenane-Massey
Jan 17/2018 171108-00001       Salazar, Anthony
62187                          v. Planet Wings                                               Emp
No Hold              BW        File complaint.                                                           0.80   0.00    0.00
AJS      Adam Sackowitz
Feb 22/2018 171108-00001       Salazar, Anthony
63289                          v. Planet Wings                                               Emp
No Hold              BW        Review Defendants' request for extension of time to answer;               0.10   0.00    0.00
                               Correspond with KM
AJS      Adam   Sackowitz
Feb 23/2018     171108-00001   Salazar, Anthony
63359                          v. Planet Wings                                               Emp
No Hold              BW        Review payroll reports; Confer with KJK; Confer with KM                   0.40   0.00    0.00
RLM      Rita Lenane-Massey
Feb 26/2018   171108-00001 Salazar, Anthony
63450                       v. Planet Wings                                                  Emp
No Hold              BW     Confer with K. Morales re case; telephone call with M.                       1.20   0.00    0.00
                            Fletcher re claims; update damages chart; email
                            correspondence with K. Morales and A. Sackowitz re same.
AJS      Adam Sackowitz
Feb 26/2018 171108-00001 Salazar, Anthony
63484                       v. Planet Wings                                                  Emp
No Hold              BW     Review file; Correspond with KM, RL re: damages                              0.10   0.00    0.00
KYM      Katherine Morales
Feb 23/2018 171108-00001 Salazar, Anthony
63539                       v. Planet Wings                                                  Emp
No Hold              BW     Telephone conference with client re. discovery requests;                     0.50   0.00    0.00
                            telephone conference with client re. other potential
                            plaintiffs
KYM      Katherine Morales
Feb 26/2018 171108-00001 Salazar, Anthony
63540                       v. Planet Wings                                                  Emp
No Hold              BW     Review pay stubs sent by client; correspond with AD re.                      0.30   0.00    0.00
                            paystubs
KYM      Katherine Morales
Mar 6/2018 171108-00001 Salazar, Anthony
63839                       v. Planet Wings                                                  Emp
No Hold              BW     elephone conference with Anthony re. another employee of                     0.20   0.00    0.00
                            Defendants (Alfonso), who will also contact KYM
Oct/ 8/2018     Case 2:18-cv-00729-LDW Document
                                             Katz26-1    Filed
                                                  Melinger PLLC 10/17/18 Page 3 of 8 PageID: 119
                                                Time Listing
                                                                                                                        Page: 2

                                                                    ALL DATES
Lwyr    Lawyer
Date         Matter           Client
Entry #                       Matter Description                                              Law Type
                      Task    Explanation                                                                Hours   Rate   Total
AJS     Adam Sackowitz
Mar 9/2018 171108-00001       Salazar, Anthony
64061                         v. Planet Wings                                                 Emp
No Hold             BW        Review Defendants' Answer; Correspond with KYM; Confer with                 0.20   0.00    0.00
                              KYM
AJS      Adam Sackowitz
Mar 12/2018 171108-00001      Salazar, Anthony
64117                         v. Planet Wings                                                 Emp
No Hold              BW       Correspond with KYM re: scheduling conference, initial                      0.30   0.00    0.00
                              disclosures; Confer with RLM; Correspond with opposing
                              counsel re: amended complaint, initial disclosures
AJS      Adam Sackowitz
Mar 13/2018 171108-00001      Salazar, Anthony
64152                         v. Planet Wings                                                 Emp
No Hold              BW       Correspond with KYM re: settlement                                          0.10   0.00    0.00
KYM      Katherine Morales
Mar 6/2018 171108-00001       Salazar, Anthony
64325                         v. Planet Wings                                                 Emp
No Hold              BW       Telephone conference with Anthony re. another employee of                   0.20   0.00    0.00
                              Defendants - Alfonso
KYM      Katherine Morales
Mar 12/2018 171108-00001      Salazar, Anthony
64337                         v. Planet Wings                                                 Emp
No Hold              BW       Telephone conference with Anthony re. settlement (left VM)                  0.10   0.00    0.00
KYM      Katherine Morales
Mar 13/2018 171108-00001      Salazar, Anthony
64344                         v. Planet Wings                                                 Emp
No Hold              BW       Review damages; telephone conferene re. settlement;                         0.80   0.00    0.00
                              correspond with AJS
KYM      Katherine Morales
Mar 13/2018 171108-00001      Salazar, Anthony
64345                         v. Planet Wings                                                 Emp
No Hold              BW       Draft initial disclosures                                                   0.60   0.00    0.00
KYM      Katherine Morales
Mar 14/2018 171108-00001      Salazar, Anthony
64347                         v. Planet Wings                                                 Emp
No Hold              BW       Telephone conference with client re. settlement                             0.60   0.00    0.00
AJS      Adam Sackowitz
Mar 29/2018 171108-00001      Salazar, Anthony
64711                         v. Planet Wings                                                 Emp
No Hold              BW       Revise Amended Complaint; Confer with KJK; Correspond with                  1.00   0.00    0.00
                              Margaret, Rachael
AJS      Adam Sackowitz
Mar 30/2018 171108-00001      Salazar, Anthony
64726                         v. Planet Wings                                                 Emp
No Hold              BW       Revise Amended Complaint; Telephone conference with Margaret                1.40   0.00    0.00
                              re: Amended Complaint; Telephone call to opposing counsel
                              re: Amended Complaint (left voicemail); Correspond with
                              opposing counsel re: Amended Complaint; Telephone conference
                              with Anthony re: Amended Complaint; Confer with KJK; Confer
                              with KYM; Revise Amended Complaint
AJS      Adam Sackowitz
Apr 1/2018 171108-00001       Salazar, Anthony
64736                         v. Planet Wings                                                 Emp
No Hold              BW       Revise Amended Complaint                                                    0.30   0.00    0.00
KYM      Katherine Morales
Mar 21/2018 171108-00001      Salazar, Anthony
64792                         v. Planet Wings                                                 Emp
No Hold              BW       Confer with RLM re. conversation with Margaret and Rachel                   0.10   0.00    0.00
AJS      Adam Sackowitz
Apr 2/2018 171108-00001       Salazar, Anthony
64941                         v. Planet Wings                                                 Emp
No Hold              BW       Correspond with Margaret re: Amended Complaint; Correspond                  0.60   0.00    0.00
                              with opposing counsel re: Amended Complaint; Confer with
                              KJK; Correspond with opposing counsel
AJS     Adam   Sackowitz
Apr 4/2018     171108-00001   Salazar, Anthony
64977                         v. Planet Wings                                                 Emp
No Hold               BW      Correspond with Margaret                                                    0.10   0.00    0.00
AJS     Adam   Sackowitz
Apr 5/2018     171108-00001   Salazar, Anthony
65006                         v. Planet Wings                                                 Emp
No Hold               BW      Correspond with Margaret re: Amended Complaint                              0.10   0.00    0.00
AJS     Adam   Sackowitz
Apr 6/2018     171108-00001   Salazar, Anthony
65052                         v. Planet Wings                                                 Emp
No Hold               BW      Telephone conference with Margaret re: Amended Complaint;                   1.60   0.00    0.00
                              Correspond with opposing counsel re: meet and confer; Revise
                              Amended Complaint; Revise damages chart; Telephone conference
                              with Rachael re: Amended Complaint; Revise Amended Complaint
AJS     Adam Sackowitz
Apr 9/2018 171108-00001       Salazar, Anthony
65065                         v. Planet Wings                                                 Emp
No Hold             BW        Draft Stipulation to file Amended Complaint; Correspond with                0.40   0.00    0.00
                              KJK; Correspond with opposing counsel re: stipulation,
                              Amended Complaint
AJS      Adam Sackowitz
Apr 10/2018 171108-00001      Salazar, Anthony
65177                         v. Planet Wings                                                 Emp
Oct/ 8/2018      Case 2:18-cv-00729-LDW Document
                                              Katz26-1    Filed
                                                   Melinger PLLC 10/17/18 Page 4 of 8 PageID: 120
                                                 Time Listing
                                                                                                                        Page: 3

                                                                     ALL DATES
Lwyr    Lawyer
Date         Matter            Client
Entry #                        Matter Description                                             Law Type
                       Task    Explanation                                                               Hours   Rate   Total
No Hold                BW      Prepare for meeting with counsel; Legal Research re:                       3.80   0.00    0.00
                               liability for franchisors; Meet with Mark Tabakman re:
                               settlement; Legal Research re: willfulness standard under
                               the FLSA; Confer with NDG, KJK; Correspond with opposing
                               counsel; Confer with KYM; Telephone conference with
                               Mackenzie Dimitri re: franchise questions
AJS      Adam Sackowitz
Apr 11/2018 171108-00001       Salazar, Anthony
65192                          v. Planet Wings                                                Emp
No Hold              BW        Legal Research re: equitable tolling; Research franchisor;                 0.80   0.00    0.00
                               Telephone conference with Lisa Lipman re: franchise
                               question; Correspond with David Harrison re: franchise
                               question; Correspond with Rachel Haskell re: franchise
                               question
AJS      Adam Sackowitz
Apr 12/2018 171108-00001       Salazar, Anthony
65210                          v. Planet Wings                                                Emp
No Hold              BW        Telephone conference with Mackenzie Dimitri re: franchise                  0.40   0.00    0.00
                               question; Correspond with opposing counsel re: stipulation
                               to amend complaint; File stipulation, amended complaint;
                               Correspond with Margaret, Rachael re: amended complaint
AJS      Adam Sackowitz
Apr 16/2018 171108-00001       Salazar, Anthony
65361                          v. Planet Wings                                                Emp
No Hold              BW        Draft Joint Discovery Plan; Correspond with opposing counsel               1.40   0.00    0.00
                               re: Joint Discovery Plan; Correspond with Margaret, Rachael
                               re: settlement; Revise initial disclosures; Prepare
                               documents for production
AJS      Adam Sackowitz
Apr 18/2018 171108-00001       Salazar, Anthony
65416                          v. Planet Wings                                                Emp
No Hold              BW        Correspond with Rachael; Telephone conference with Margaret,               2.70   0.00    0.00
                               Rachael re: settlement; Legal Research re: willfulness
                               standard under FLSA; Prepare initial disclosures, document
                               production; Email initial disclosures, document production
                               to opposing counsel
AJS      Adam Sackowitz
Apr 19/2018 171108-00001       Salazar, Anthony
65461                          v. Planet Wings                                                Emp
No Hold              BW        Appear for initial conference; Confer with opposing counsel                2.50   0.00    0.00
                               re: settlement; Confer with KJK
AJS      Adam   Sackowitz
Apr 23/2018     171108-00001   Salazar, Anthony
65500                          v. Planet Wings                                                Emp
No Hold                BW      Correspond with opposing counsel re: settlement                            0.10   0.00    0.00
AJS      Adam   Sackowitz
Apr 27/2018     171108-00001   Salazar, Anthony
65658                          v. Planet Wings                                                Emp
No Hold                BW      Confer with KYM; Telephone call to client (call didn't go                  0.30   0.00    0.00
                               through)
AJS      Adam Sackowitz
Apr 30/2018 171108-00001       Salazar, Anthony
65730                          v. Planet Wings                                                Emp
No Hold              BW        Confer with KYM; Telephone conference with KYM, Anthony re:                0.40   0.00    0.00
                               settlement
AJS     Adam Sackowitz
May 1/2018 171108-00001        Salazar, Anthony
65790                          v. Planet Wings                                                Emp
No Hold             BW         Telephone call to opposing counsel (left voicemail);                       0.10   0.00    0.00
                               Correspond with Maggie re: update
AJS      Adam   Sackowitz
May 2/2018      171108-00001   Salazar, Anthony
65813                          v. Planet Wings                                                Emp
No Hold                BW      Correspond with opposing counsel                                           0.10   0.00    0.00
AJS      Adam   Sackowitz
May 3/2018      171108-00001   Salazar, Anthony
65845                          v. Planet Wings                                                Emp
No Hold                BW      Telephone conference with opposing counsel re: settlement                  0.20   0.00    0.00
AJS      Adam   Sackowitz
May 4/2018      171108-00001   Salazar, Anthony
65927                          v. Planet Wings                                                Emp
No Hold                BW      Confer with KJK re: settlement                                             0.20   0.00    0.00
AJS      Adam   Sackowitz
May 10/2018     171108-00001   Salazar, Anthony
66052                          v. Planet Wings                                                Emp
No Hold                BW      Correspond with Maggie, Rachel; Telephone conference with                  0.30   0.00    0.00
                               Maggie re: settlement; Correspond with Maggie re:
                               settlement; Confer with KYM
AJS      Adam Sackowitz
May 11/2018 171108-00001       Salazar, Anthony
66075                          v. Planet Wings                                                Emp
No Hold              BW        Confer with KYM re: settlement; Telephone conference with                  0.20   0.00    0.00
                               opposing counsel; Correspond with opposing counsel
AJS      Adam   Sackowitz
May 15/2018     171108-00001   Salazar, Anthony
66233                          v. Planet Wings                                                Emp
No Hold                BW      Correspond with opposing counsel; Confer with KYM                          0.10   0.00    0.00
AJS      Adam   Sackowitz
May 16/2018     171108-00001   Salazar, Anthony
Oct/ 8/2018      Case 2:18-cv-00729-LDW Document
                                              Katz26-1    Filed
                                                   Melinger PLLC 10/17/18 Page 5 of 8 PageID: 121
                                                 Time Listing
                                                                                                                         Page: 4

                                                                     ALL DATES
Lwyr    Lawyer
Date         Matter            Client
Entry #                        Matter Description                                              Law Type
                       Task    Explanation                                                                Hours   Rate   Total
66314                          v. Planet Wings                                                 Emp
No Hold                BW      Telephone call to opposing counsel (left voicemail);                        0.10   0.00    0.00
                               Telephone conference with opposing counsel re: settlement
KYM      Katherine Morales
Apr 18/2018 171108-00001       Salazar, Anthony
66423                          v. Planet Wings                                                 Emp
No Hold              BW        Telephone confernce with Anthony re. update; confer with AJS                0.20   0.00    0.00
AJS      Adam Sackowitz
May 22/2018 171108-00001       Salazar, Anthony
66454                          v. Planet Wings                                                 Emp
No Hold              BW        Correspond with opposing counsel re: settlement                             0.20   0.00    0.00
KYM      Katherine Morales
Apr 30/2018 171108-00001       Salazar, Anthony
66501                          v. Planet Wings                                                 Emp
No Hold              BW        Telephone conference with client re. settlement ; confer with               0.30   0.00    0.00
                               AJS
KYM      Katherine Morales
May 11/2018 171108-00001       Salazar, Anthony
66562                          v. Planet Wings                                                 Emp
No Hold              BW        Telephone confernece with client re. settlement; confer with                0.30   0.00    0.00
                               AJS
AJS      Adam Sackowitz
May 23/2018 171108-00001       Salazar, Anthony
66621                          v. Planet Wings                                                 Emp
No Hold              BW        Correspond with opposing counsel; Telephonic status                         0.50   0.00    0.00
                               conference with opposing counsel, Judge Wettre; Confer with
                               KYM; Telephone conference with Maggie re: settlement
AJS      Adam Sackowitz
May 25/2018 171108-00001       Salazar, Anthony
66659                          v. Planet Wings                                                 Emp
No Hold              BW        Confer with KYM re: settlement; Correspond with opposing                    0.20   0.00    0.00
                               counsel re: settlement; Correspond with Maggie re: settlement
KYM      Katherine Morales
May 23/2018 171108-00001       Salazar, Anthony
66759                          v. Planet Wings                                                 Emp
No Hold              BW        Confer with AJS re. settlement                                              0.10   0.00    0.00
KYM      Katherine Morales
May 25/2018 171108-00001       Salazar, Anthony
66768                          v. Planet Wings                                                 Emp
No Hold              BW        Telephone conference with Anthony re. settlement                            0.30   0.00    0.00
AJS      Adam Sackowitz
Jun 1/2018 171108-00001        Salazar, Anthony
66879                          v. Planet Wings                                                 Emp
No Hold              BW        Correspond with opposing counsel re: settlement                             0.10   0.00    0.00
AJS      Adam Sackowitz
Jun 5/2018 171108-00001        Salazar, Anthony
66933                          v. Planet Wings                                                 Emp
No Hold              BW        Telephone conference with opposing counsel re: settlement;                  0.30   0.00    0.00
                               Confer with KJK, KYM; Correspond with Maggie; Telephone
                               conference with Maggie re: settlement; Confer with KYM
AJS      Adam   Sackowitz
Jun 6/2018      171108-00001   Salazar, Anthony
67062                          v. Planet Wings                                                 Emp
No Hold                BW      Telephone call to opposing counsel (left voicemail)                         0.10   0.00    0.00
AJS      Adam   Sackowitz
Jun 8/2018      171108-00001   Salazar, Anthony
67190                          v. Planet Wings                                                 Emp
No Hold                BW      Correspond with opposing counsel re: settlement                             0.10   0.00    0.00
AJS      Adam   Sackowitz
Jun 11/2018     171108-00001   Salazar, Anthony
67208                          v. Planet Wings                                                 Emp
No Hold                BW      Correspond with opposing counsel re: settlement                             0.10   0.00    0.00
AJS      Adam   Sackowitz
Jun 12/2018     171108-00001   Salazar, Anthony
67427                          v. Planet Wings                                                 Emp
No Hold                BW      Confer with KYM; Correspond with opposing counsel re:                       1.20   0.00    0.00
                               settlement; Confer with KJK; Correspond with opposing
                               counsel re: settlement; Status conference call with opposing
                               counsel, Judge Wettre; Telephone conference with Maggie re:
                               settlement; Telephone conference with opposing counsel re:
                               settlement; Confer with KYM; Correspond with opposing
                               counsel re: settlement; Telephone conference with opposing
                               counsel, Judge Wettre re: settlement; Telephone conference
                               with Maggie re: settlement
AJS      Adam   Sackowitz
Jun 13/2018     171108-00001   Salazar, Anthony
67443                          v. Planet Wings                                                 Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                   0.10   0.00    0.00
AJS      Adam   Sackowitz
Jun 15/2018     171108-00001   Salazar, Anthony
67468                          v. Planet Wings                                                 Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                   0.10   0.00    0.00
AJS      Adam   Sackowitz
Jun 25/2018     171108-00001   Salazar, Anthony
67717                          v. Planet Wings                                                 Emp
No Hold                BW      Draft settlement agreement, stipulation of discontinuance                   1.20   0.00    0.00
AJS      Adam   Sackowitz
Jun 26/2018     171108-00001   Salazar, Anthony
67903                          v. Planet Wings                                                 Emp
Oct/ 8/2018      Case 2:18-cv-00729-LDW Document
                                              Katz26-1    Filed
                                                   Melinger PLLC 10/17/18 Page 6 of 8 PageID: 122
                                                 Time Listing
                                                                                                                          Page: 5

                                                                     ALL DATES
Lwyr    Lawyer
Date         Matter            Client
Entry #                        Matter Description                                               Law Type
                       Task    Explanation                                                                 Hours   Rate   Total
No Hold                BW      Correspond with KJK re: settlement agreement; Correspond with                1.00   0.00    0.00
                               AD re: costs and expenses; Correspond with KJK; Confer with
                               KJK; Calculate allocation of settlement payment; Revise
                               settlement agreement; Correspond with KJK re: settlement
                               agreement
AJS      Adam Sackowitz
Jun 27/2018 171108-00001       Salazar, Anthony
67920                          v. Planet Wings                                                  Emp
No Hold              BW        Revise settlement agreement; Correspond with opposing counsel                0.50   0.00    0.00
                               re: settlement agreement; Revise settlement agreement;
                               Correspond with opposing counsel re: settlement agreement
AJS      Adam Sackowitz
Jun 28/2018 171108-00001       Salazar, Anthony
67957                          v. Planet Wings                                                  Emp
No Hold              BW        Correspond with opposing counsel re: settlement agreement;                   0.60   0.00    0.00
                               Revise settlement agreement; Correspond with opposing
                               counsel re: settlement agreement
AJS     Adam    Sackowitz
Jul 3/2018      171108-00001   Salazar, Anthony
68091                          v. Planet Wings                                                  Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                    0.10   0.00    0.00
AJS     Adam    Sackowitz
Jul 6/2018      171108-00001   Salazar, Anthony
68398                          v. Planet Wings                                                  Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement;                   0.20   0.00    0.00
                               Correspond with KYM; Correspond with Maggie, Rachael re:
                               settlement agreementl Telephone conference with opposing
                               counsel
AJS      Adam   Sackowitz
Jul 13/2018     171108-00001   Salazar, Anthony
68613                          v. Planet Wings                                                  Emp
No Hold                BW      Legal Research re: FLSA settlement agreements in Third Circuit               0.20   0.00    0.00
AJS      Adam   Sackowitz
Jul 19/2018     171108-00001   Salazar, Anthony
68771                          v. Planet Wings                                                  Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                    0.20   0.00    0.00
AJS      Adam   Sackowitz
Jul 24/2018     171108-00001   Salazar, Anthony
68927                          v. Planet Wings                                                  Emp
No Hold                BW      Confer with KYM; Correspond with opposing counsel re:                        0.10   0.00    0.00
                               settlement agreement
AJS      Adam Sackowitz
Jul 30/2018 171108-00001       Salazar, Anthony
69061                          v. Planet Wings                                                  Emp
No Hold              BW        Telephone conference with opposing counsel re: settlement                    0.30   0.00    0.00
                               agreement; Confer with KYM; Correspond with opposing counsel
                               re: settlement agreement, consent form
AJS     Adam    Sackowitz
Aug 2/2018      171108-00001   Salazar, Anthony
69159                          v. Planet Wings                                                  Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                    0.10   0.00    0.00
AJS     Adam    Sackowitz
Aug 6/2018      171108-00001   Salazar, Anthony
69239                          v. Planet Wings                                                  Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                    0.10   0.00    0.00
AJS     Adam    Sackowitz
Aug 7/2018      171108-00001   Salazar, Anthony
69259                          v. Planet Wings                                                  Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                    0.10   0.00    0.00
AJS     Adam    Sackowitz
Aug 8/2018      171108-00001   Salazar, Anthony
69287                          v. Planet Wings                                                  Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                    0.10   0.00    0.00
AJS     Adam    Sackowitz
Aug 9/2018      171108-00001   Salazar, Anthony
69369                          v. Planet Wings                                                  Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement;                   0.20   0.00    0.00
                               File consent form, settlement agreement; Correspond with IA
                               re: settlement payment
AJS      Adam Sackowitz
Aug 10/2018 171108-00001       Salazar, Anthony
69395                          v. Planet Wings                                                  Emp
No Hold              BW        Telephone conference with Chambers, docketing clerk re:                      0.40   0.00    0.00
                               placing settlement agreement under seal; Review Local Rules;
                               Correspond with opposing counsel re: motion to place
                               settlement agreement under seal
AJS      Adam   Sackowitz
Aug 15/2018     171108-00001   Salazar, Anthony
69562                          v. Planet Wings                                                  Emp
No Hold                BW      Correspond with opposing counsel re: settlement payment                      0.10   0.00    0.00
AJS      Adam   Sackowitz
Aug 22/2018     171108-00001   Salazar, Anthony
69711                          v. Planet Wings                                                  Emp
No Hold                BW      Telephone conference with Margaret Fletcher re: update,                      0.10   0.00    0.00
                               settlement agreement
KYM     Katherine Morales
Jun 5/2018 171108-00001        Salazar, Anthony
69793                          v. Planet Wings                                                  Emp
No Hold             BW         Telephone conference with Anthony re. settlement                             0.10   0.00    0.00
Oct/ 8/2018      Case 2:18-cv-00729-LDW Document
                                              Katz26-1    Filed
                                                   Melinger PLLC 10/17/18 Page 7 of 8 PageID: 123
                                                 Time Listing
                                                                                                                         Page: 6

                                                                     ALL DATES
Lwyr    Lawyer
Date         Matter            Client
Entry #                        Matter Description                                              Law Type
                       Task    Explanation                                                                Hours   Rate   Total
KYM      Katherine Morales
Jun 12/2018 171108-00001       Salazar, Anthony
69815                          v. Planet Wings                                                 Emp
No Hold              BW        Telephone conference with Anthony re. settlement                            0.20   0.00    0.00
AJS      Adam Sackowitz
Sep 5/2018 171108-00001        Salazar, Anthony
70298                          v. Planet Wings                                                 Emp
No Hold              BW        Correspond with opposing counsel; Telephone conference with                 0.60   0.00    0.00
                               Chambers, opposing counsel re: settlement agreement;
                               Correspond with opposing counsel re: settlement agreement
AJS     Adam Sackowitz
Sep 6/2018 171108-00001        Salazar, Anthony
70424                          v. Planet Wings                                                 Emp
No Hold             BW         Correspond with Margaret re: update; Draft letter to Court                  0.70   0.00    0.00
                               requesting approval of settlement agreement
AJS     Adam Sackowitz
Sep 7/2018 171108-00001        Salazar, Anthony
70701                          v. Planet Wings                                                 Emp
No Hold             BW         Draft letter to Court seeking approval of settlement                        0.50   0.00    0.00
                               agreement; Correspond with opposing counsel
AJS      Adam Sackowitz
Sep 20/2018 171108-00001       Salazar, Anthony
70919                          v. Planet Wings                                                 Emp
No Hold              BW        Correspond with opposing counsel re: settlement agreement;                  0.20   0.00    0.00
                               Correspond with KYM
AJS      Adam   Sackowitz
Sep 21/2018     171108-00001   Salazar, Anthony
70951                          v. Planet Wings                                                 Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                   0.10   0.00    0.00
AJS      Adam   Sackowitz
Sep 25/2018     171108-00001   Salazar, Anthony
71206                          v. Planet Wings                                                 Emp
No Hold                BW      Correspond with Margaret re: update; Correspond with opposing               0.20   0.00    0.00
                               counsel re: settlement, tax forms; Correspond with opposing
                               counsel re: settlement agreement, letter in support of
                               settlement
AJS      Adam Sackowitz
Sep 26/2018 171108-00001       Salazar, Anthony
71239                          v. Planet Wings                                                 Emp
No Hold              BW        Correspond with Margaret re: update; Correspond with opposing               0.10   0.00    0.00
                               counsel re: settlement agreement
AJS      Adam Sackowitz
Sep 27/2018 171108-00001       Salazar, Anthony
71295                          v. Planet Wings                                                 Emp
No Hold              BW        Review revised settlement agreement; Correspond with opposing               0.30   0.00    0.00
                               counsel re: settlement agreement
AJS      Adam Sackowitz
Sep 30/2018 171108-00001       Salazar, Anthony
71346                          v. Planet Wings                                                 Emp
No Hold              BW        Revise settlement agreement; Correspond with opposing counsel               0.30   0.00    0.00
                               re: settlement agreement
AJS     Adam Sackowitz
Oct 1/2018 171108-00001        Salazar, Anthony
71397                          v. Planet Wings                                                 Emp
No Hold             BW         Revise settlement agreement; Correspond with opposing counsel               0.30   0.00    0.00
                               re: settlement agreement; Correspond with Margaret and
                               Rachael re: revised settlement agreement; Correspond with KYM
KYM     Katherine Morales
Oct 2/2018 171108-00001        Salazar, Anthony
71418                          v. Planet Wings                                                 Emp
No Hold             BW         Correspond with AJS re. revised settlement agreement;                       0.20   0.00    0.00
                               telephone conference with Anthony re. same (unable to leave
                               vm)
KYM     Katherine Morales
Oct 2/2018 171108-00001        Salazar, Anthony
71424                          v. Planet Wings                                                 Emp
No Hold             BW         Telephone conference with Anthony re. revised settlement                    0.30   0.00    0.00
                               agreement; correspond with client re. revised settlement
                               agreement
AJS     Adam Sackowitz
Oct 2/2018 171108-00001        Salazar, Anthony
71438                          v. Planet Wings                                                 Emp
No Hold             BW         Telephone conference with Margaret re: settlement agreement;                0.20   0.00    0.00
                               Correspond with KYM; Correspond with opposing counsel re:
                               settlement agreement
AJS      Adam   Sackowitz
Oct 8/2018      171108-00001   Salazar, Anthony
71703                          v. Planet Wings                                                 Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement                   0.10   0.00    0.00
AJS      Adam   Sackowitz
Oct 10/2018     171108-00001   Salazar, Anthony
71796                          v. Planet Wings                                                 Emp
No Hold                BW      Correspond with opposing counsel re: settlement agreement;                  0.20   0.00    0.00
                               Correspond with Rachael re: update
AJS      Adam Sackowitz
Oct 11/2018 171108-00001       Salazar, Anthony
71856                          v. Planet Wings                                                 Emp
No Hold              BW        Telephone call to opposing counsel re: settlement agreement                 0.10   0.00    0.00
                               (left voicemail); Correspond with Rachael re: update
Oct/ 8/2018      Case 2:18-cv-00729-LDW Document
                                              Katz26-1    Filed
                                                   Melinger PLLC 10/17/18 Page 8 of 8 PageID: 124
                                                 Time Listing
                                                                                                                            Page: 7

                                                                   ALL DATES
Lwyr    Lawyer
Date         Matter          Client
Entry #                      Matter Description                                             Law Type
                      Task   Explanation                                                                   Hours     Rate   Total
KYM      Katherine Morales
Oct 15/2018 171108-00001     Salazar, Anthony
71913                        v. Planet Wings                                                Emp
No Hold              BW      Telephone conference with client re. update; confer with AJS                   0.10     0.00    0.00
AJS      Adam Sackowitz
Oct 15/2018 171108-00001     Salazar, Anthony
71944                        v. Planet Wings                                                Emp
No Hold              BW      Confer with KYM re: settlement                                                 0.10     0.00    0.00

                                                          *** Summary by Task Code ***

Task Code                                                                                          Hours           Amount
                                                                *** Billable ***
BW     - Billable Work                                                                             47.60             0.00
Total Billable                                                                                     47.60             0.00

Total:                                                                                             47.60             0.00

                                                       *** Summary by Working Lawyer ***

Working Lawyer                                                                                     Hours           Amount

AJS - Adam Sackowitz                                                                               34.40             0.00
KYM - Katherine Morales                                                                            11.20             0.00
RLM - Rita Lenane-Massey                                                                            2.00             0.00
Total:                                                                                             47.60             0.00


REPORT SELECTIONS - Time Listing
Layout Template                                      Default
Advanced Search Filter                               None
Requested by                                         Adam (Security Restrictions)
Finished                                             Tuesday, October 16, 2018 at 10:35:33 AM
Ver                                                  14.1 (14.1.20150324)
Date Range                                           ALL DATES
Matters                                              171108-00001
Clients                                              All
Major Clients                                        All
Client Intro Lawyer                                  All
Matter Intro Lawyer                                  All
Responsible Lawyer                                   All
Type of Law                                          All
Select From                                          Active, Inactive, Archived Matters
Working Lawyer                                       All
Task                                                 All
Summarize by Type of Law                             No
Sorted by                                            Order Entered
Time/Fee                                             Time Entry Only
Include Daily totals                                 No
Include Held Items only                              No
Matter Security Enabled                              No
